970 So. 2d 369 (2007)
Glenn R. DEASON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1966.
District Court of Appeal of Florida, Third District.
October 17, 2007.
Glenn R. Deason, in proper person.
Bill McCollum, Attorney General, and Lane Hodes, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and CORTIÑAS, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
As required by Langdon v. State, 947 So. 2d 460 (Fla. 3d DCA 2007)(opinion granting clarification), the order under review summarily denying the defendant's motion to correct an illegal sentence is reversed and remanded for attachment of the executed agreement on credit for time served, dated February 22, 2007, to a subsequent order of denial, which conclusively demonstrates the appellant's non-entitlement to relief. See Langdon, 947 So.2d at 462 (dissenting opinion).
Reversed and remanded.